DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 08/05/2019 has been acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tape feeder configured to supply the lead components in a state of being detached from the taped components extended to a supply position” from Claim 5 line 2-4 and Claim 8 line 2-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an imaging section configured to image” in Claim 5 line 10.
“a determination section configured to determine” in Claim 5 line 13.
“a mounting section configured to mount” in Claim 6 line 2.
“a detection device configured to detect” in Claim 7 line 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 line 3 and Claim 8 line 3-4 recite the limitation “the lead components”. There is insufficient antecedent basis for “the lead components” in the claims, but there is support for “taped components” and “taped lead components” as introduced in Claim 5 line 2-3 and Claim 8 line 2-3, therefore it is not clear if “the lead components” is referring to the “the taped components”, “the taped lead components”, or different yet introduced lead components, thereby rendering the claims indefinite because the metes and claims are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation to read as “the taped lead components”.
Claim 5 line 2-4 and Claim 8 line 2-5 recite the limitation “a tape feeder provided with taped components, consisting of taped lead components having multiple leads, in an extended manner and configured to supply the lead component in a state of being detached from the taped components extended to a supply position”. It is not sufficiently clear from the claims, the specification, and the drawings what is meant by the tape feeder configured to “supply the lead component in a state of being detached from the taped components”, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-6 and 8 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by JP 4403449 to Hattori (translation provided by the applicants in IDS filed 08/05/2019)
As per claims 5-6 and 8, Hattori discloses a work machine and a mounting method for mounting a lead component onto a board in the work machine comprising: 
[5 and 8] a tape feeder (feeder 140, Fig 1) provided with taped components (components Pe in parts feed tape 100, Fig 3-5), consisting of taped lead components having multiple leads (see leads at the bottom of component Pe in Fig 5), in an extended manner and configured to supply the lead components to a supply position (pickup position PP, Fig 3); a mounting head (component suction head 150, Fig 1-2) configured to mount the lead (circuit board B, Fig 1) (Para 0021); an imaging device (camera 162, Fig 2-3); and a control device (‘control device’ in Para 0008 ; ‘control part’ (not shown) including production programing in Para 0025), wherein the control device includes: an imaging section/process configured to image an identification object (polarity mark PP, Fig 3 and 5) with the imaging device, the identification object being written on the taped components extended to the tape feeder and capable of identifying the polarity of each of the multiple leads (Para 0022 and 0026), and a determination section/process configured to determine whether an actual polarity disposition (‘confirmed polarity direction’), which is the polarity disposition of each of the multiple leads in the taped components extended to the tape feeder, and a set polarity disposition (‘predetermined polarity direction’), which is the polarity disposition of each of the multiple leads set in advance, match each other based on image data obtained by imaging with the imaging section (Para 0025-0030). 
[6 and 8] wherein the control device includes a mounting section configured to mount the lead component, with the mounting head, onto the board (Para 0021) with a set mounting angle (‘predetermined polarity direction’) which is a mounting angle set in advance in a case where it is determined by the determination section that the actual polarity disposition and the set polarity disposition match each other, and to mount the lead component, with the mounting head, onto the board with a mounting angle increased or decreased (‘confirmed polarity direction’) from the set mounting angle by the difference between the actual polarity disposition and the set polarity disposition in a case where it is determined with the determination section that the actual polarity disposition and the set polarity disposition do not match each other (Para 0013 and 0026-0030). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over JP 4403449 to Hattori in view of US 2005/0036274 to Suhara.
As per claim 7, Hattori discloses that the first component and the identification object of the first component of a new tape is imaged by the camera in order to identify the polarity of the components of the tape (Para 0008, 0014, and 0031), but does not explicitly disclose a detection device configured to detect a splicing point of the taped components wherein the imaging section images the identification object closest to the splicing point with the imaging device downstream from the splicing point detected by the detection device.
However, secondary reference, Suhara discloses a similar work machine (see Fig 1-2) for mounting components (components 34, Fig 4-5) on a board (board 12, Fig 1-2) wherein a detection device (connecting-portion detecting device 132, Fig 3 and 8) is provided in a tape feeder (feeder 82, Fig 1-3) for detecting a splicing point (see connecting tape 152 in Fig 8) of the taped component extending to the tape feeder (Para 0221), and wherein an imaging section (ID decoder 190, Fig 2) is provided on a component mounter (component holding device 30, Fig 1-2) downstream of the detection device and the imaging section images an identification code (2D code 170, Fig 8) closest to the splicing point when the imaging device is downstream of the detection device (see Fig 3 that shows the component holding device 30, which holds the ID decoder 190, is downstream of the connecting portion detecting device 132) in order to compare the recognized identification code of the new tape with a predetermined code to prevent erroneous components from being supplied by the tape feeder and mounted on the board (see steps S11, S12, and S13 in Fig 11; Para 0236-0237).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Hattori with the aforementioned teachings of Suhara as to add a detection device that detect a splicing point of the taped components and modify the imaging section to image the identification object closest to the splicing point with the imaging device downstream from the splicing point detected by the detection device with the reasonable expectation that this would allow the work machine to compare the recognized identification code of the new tape with a predetermined code to (Suhara: see steps S11, S12, and S13 in Fig 11; Para 0236-0237).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729